OPINION
Defendant-appellant Tabitha Dawson, appeals from her conviction of one count Aggravated Robbery and one count of Theft by Intimidation. Dawson was sentenced to five years on count one and three years on count two, to be served concurrently. Dawson's appellate counsel has filed a brief pursuant to Anders v. California (1967), 386 U.S. 738, 87 S. Ct. 1396,19 L.Ed.2d. 493, indicating that there are no meritorious issues to be presented on appeal. By entry filed June 26, 2006, we advised Dawson that her appellate counsel had filed an Anders brief and allowed her sixty days within which to file her own pro se brief. Dawson has not filed her own pro se brief.
Pursuant to Anders, supra, we have independently reviewed the record. We agree with Dawson's appellate counsel that there are no meritorious issues presented on appeal. We reviewed the entire record and found that the trial court complied with the requirements of Crim. R. 11(C) in accepting Dawson's guilty pleas. Furthermore, it is evident from the record that the trial court properly determined that Dawson's pleas were made voluntarily and with an understanding of the nature of the charges. She was well informed of the maximum penalty which could be invoked and all the rights which were waived as a result of her pleas.
We agree with Dawson's appellate counsel that no meritorious issues are present in this appeal. Judgment affirmed.
GRADY, P.J. and FAIN, J., concur.